Citation Nr: 0124511	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  99-25 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to July 
1945.  The veteran died in March 1998.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 RO decision which denied the 
appellant's claim of service connection for the cause of the 
veteran's death and her claim for DIC under 38 U.S.C.A. 
§ 1318.

In an August 2001 statement, the appellant withdrew her 
request for a Travel Board hearing; as such, the Board may 
proceed with an adjudication of her claim.

The appellant claims entitlement to DIC benefits under 38 
U.S.C. § 1318.  The Board has imposed a temporary stay on the 
adjudication of these claims in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In 
that decision the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-
are inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.  



FINDINGS OF FACT

1.  The veteran's death certificate shows that his death 
occurred in March 1998; the immediate cause of death was 
pneumonia due to (or a consequence of) chronic obstructive 
pulmonary disease (COPD) which was due to (or a consequence 
of) congestive heart failure.

2.  Prior to his death, the veteran filed a claim of service 
connection for COPD; following his death, service connection 
(for accrued benefit purposes) was established for COPD based 
on nicotine dependence acquired during service and was made 
effective as of January 1998.  

3.  Effective June 9, 1998, the law was amended to preclude 
service connection for tobacco-related disabilities.

4.  The RO received the appellant's claim of service 
connection for the cause of the veteran's death on June 22, 
1998.


CONCLUSION OF LAW

The criteria for service-connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
1991);  38 C.F.R. § 3.312 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1942 to July 
1945.  His service medical records reflect that on enlistment 
examination his lungs were normal.  His service medical 
records reflect that he smoked cigarettes and also reflect 
treatment for acute and transitory episodes of upper 
respiratory problems, including nasopharyngitis.  There are 
no indications of COPD during active duty.

There are no pertinent records on file from the 1950s to the 
1970s. 

VA medical records dated, in the 1980s and 1990s, show that 
the veteran was repeatedly hospitalized and treated for COPD.  

On January 9, 1998, the RO received the veteran's application 
for service connection for nicotine dependence and COPD.

In March 1998, the veteran died.  His certificate of death 
indicates that the immediate cause of death was pneumonia, 
which was due to (or a consequence of) COPD, which was due to 
or a consequence of congestive heart failure.

At the time of the veteran's death, service connection was in 
effect for residuals of a blast concussion (rated 10 percent 
from April 1951), chronic prostatitis (rated 10 percent from 
April 1946), sinusitis/rhinitis (rated 0 percent from April 
1946), epididymitis (rated 0 percent from April 1946), and 
scars of the lower lip, left arm and left ear lobe (rated 0 
percent from April 1946). 

On June 22, 1998, the RO received the appellant's Application 
for DIC, Death Pension, and Accrued Benefits by a Surviving 
Spouse or Child (VA Form 21-534). 

By a June 1999 RO decision, service connection for COPD (as a 
result of nicotine dependence acquired during service) was 
granted, and an evaluation of 100 percent was established as 
of January 9, 1998.

By a July 1999 RO decision, the appellant's claims of service 
connection for the cause of the veteran's death and DIC 
benefits were denied.

Articles submitted to the RO in July 1999, are from the Merck 
Manual and the Veterans Advocate and regard COPD and DIC 
benefits.

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
Regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The record shows 
that the appellant was properly notified of the RO decision, 
which denied her claim of service connection for the cause of 
the veteran's death.  The RO's decision as well as the 
statement of the case, informed the appellant what was needed 
to substantiate her claim.  VA has met its duty to inform the 
appellant.  The Board concludes the discussions in the rating 
decision, statement of the case, and letters sent to the 
appellant informed her of the information and evidence needed 
to substantiate her claim and complied with VA's notification 
requirements. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  The 
appellant has not referenced any unobtained evidence that 
might aid her claim.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
appellant. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the appellant's claim.

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the appellant, the Board finds that the 
appellant has not been prejudiced by the Board's 
consideration of the merits of her claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether she has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the appellant 
has been given ample opportunity to provide evidence and 
argument in support of her claim.  In short, the Board finds 
that the appellant has been given adequate notice of the need 
to submit evidence or argument and that she is not prejudiced 
by this decision.  As such, the Board will proceed with a 
discussion of the merits of the appellant's claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary service 
connection will be granted when disability is proximately due 
to or the result of a service connected disease or injury.  
When service connection is established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 U.S.C.A. § 1110 (West 1991);  
38 C.F.R. § 3.310(a) (2000); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Finally, service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death must 
be causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Traditionally, applicable law and regulations have allowed 
service connection to be established for claimed nicotine-
related diseases and disorders.  See VAOPGCPREC 19-97; see 
also Davis v. West, 13 Vet. App. 178, 183 (1999).  In 
addition, the VA's Under Secretary for Health has concluded 
that nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).

Legislation has recently been enacted which effectively 
prohibits service connection of death or disability on the 
basis that such resulted from disease or injury attributable 
to the use of tobacco products during a veteran's period of 
active service.  See 38 U.S.C.A. § 1103.  This law applies to 
claims filed after June 9, 1998, and does not affect claims 
filed prior to that date.  

In the instant case, it is noted that the veteran died in 
March 1998, and the immediate cause of death was pneumonia 
due to COPD.  By a June 1999 RO decision, service connection 
(for accrued benefit purposes) was granted for COPD based on 
nicotine dependence which was acquired in service, and the 
grant was made effective as of January 1998.  On June 22, 
1998, the RO received the appellant's claim of service 
connection for the cause of the veteran's death.  This claim 
was denied by the RO, in a July 1999 decision, on the basis 
that the awarding of VA benefits was precluded by 38 U.S.C.A. 
§ 1103 because the veteran's death was due to his use of 
tobacco products. 

The Board agrees with the RO's rationale.  The broad outline 
of 38 U.S.C.A. § 1103 clearly evidences an intent to 
foreclose the award of VA monetary benefits based on tobacco 
use.  38 U.S.C.A. § 1103.  As noted above, this law applies 
to claims filed after June 9, 1998, including the appellant's 
claim which was received by the RO on June 22, 1998.  38 
U.S.C.A. § 1103.  In light of this change in the law, there 
is no legal basis for the benefits sought on appeal, as 
Congress has enacted a clear prohibition against granting 
service connection for death due to use of tobacco products 
in service.  Again, it is noted that service connection was 
granted for COPD based on the veteran's use of tobacco 
products in service.  As noted in the Factual Background, 
there is absolutely no evidence on file showing a direct link 
between COPD and the veteran's military service (e.g. through 
incurrence or aggravation).

The Board acknowledges the appellant's contention that since 
COPD was among the veteran's causes of death, and since 
service connection is in effect for COPD, that the veteran's 
death should automatically be service-connected.  38 C.F.R. 
§ 3.312.  Nevertheless, the law is clear that "a veteran's 
death shall not be considered to have resulted from [an 
incident of service] on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's active service." 38 
U.S.C.A. § 1103(a).  If the Board were to grant service 
connection for the cause of the veteran's death as secondary 
to COPD, it appears that such an action would be direct 
conflict with the new law as the grant of COPD was based on 
tobacco use in service.  The Board is bound by the laws 
enacted by Congress, and in the present case there is simply 
no legal basis to award entitlement to service connection for 
the cause of the veteran's death.  Accordingly, the appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (in cases where the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

